CHARLES J. SCHUCK, Judge.
The facts upon which this claim is predicated are similar in all respects to those presented in the claim of Elma Shepherd against the department of public assistance decided at the present *35term, except that the claimant, Virginia Wilson, had a slightly higher rating on the preferred eligible list when dismissed without cause by the local agency of Cabell county, West Virginia. Upon appeal from said dismissal she was likewise reinstated by the state department and is entitled to her salary accordingly during the period of the said dismissal.
In accordance with the opinion heretofore filed in Shepherd v. Department of Public Assistance, we find for the claimant and make an award in the sum of nine hundred and sixty dollars ($960.00).